Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims from pending
Application No. 17/559,095
Claims from U.S.
Patent No 11,297,556
1. A system, comprising: 

a processor; and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

receiving, from a user equipment via first serving cell equipment, a request for measurement gap data for a location based service; 

determining, based on a first location associated with the first serving cell equipment, a second location associated with the user equipment; 

based on the second location, determining a probability value associated with a likelihood that the user equipment is going to receive a signal of a group of signals at the second location; 

based on a group of frequency bands available at the second location, determining a frequency band of the group of frequency bands to be used by the user equipment to scan for a pilot signal emitted from second serving cell equipment located at the second location; and 

responsive to the request, sending the measurement gap data to the first serving cell equipment.

1. Network equipment, comprising: 

a processor; and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

based on a first message received from a user equipment via a radio access technology and based on a serving cell location of serving cell equipment that services the user equipment, determining, a location of the user equipment, wherein the first message represents a request for measurement gap information for a location based service; 

based on the user equipment being determined to be at an indoor location, determining a probability that the user equipment receives a signal transmitted via the radio access technology; and 

based on the probability, transmitting, to the user equipment, a second message comprising data representative of the measurement gap information.

4. The network equipment of claim 1, wherein the operations further comprise, based on a frequency band being available at the location of the user equipment, determining a pilot signal scanning periodicity that the user equipment uses to scan for a frequency band available at the location of the user equipment.

2. The system of claim 1, wherein the operations further comprise causing, via the first serving equipment, the user equipment to perform inter-band frequency scanning for the pilot signal emitted from the second serving cell equipment.

6. The network equipment of claim 1, wherein the operations further comprise facilitating the serving cell equipment to request the user equipment to perform an inter-band pilot signal scan for a neighbor base station equipment during a measuring gap interval provided in the measuring gap information.

3. The system of claim 2, wherein the user equipment performs the inter-band frequency scanning for the pilot signal at defined measurement gap intervals.

6. The network equipment of claim 1, wherein the operations further comprise facilitating the serving cell equipment to request the user equipment to perform an inter-band pilot signal scan for a neighbor base station equipment during a measuring gap interval provided in the measuring gap information.

5. The system of claim 4, wherein the user equipment performs inter-technology scanning for the inter-technology pilot signal at defined measurement gap intervals.

7. The network equipment of claim 1, wherein the operations further comprise facilitating the serving cell equipment to request the user equipment to perform an inter-technology pilot signal scan for a neighbor base station equipment during a measuring gap interval provided in the measuring gap information.

6. The system of claim 4, wherein the inter-technology pilot signal is generated based on a narrow band long term evolution protocol.

16. The non-transitory machine-readable medium of claim 15, wherein the radio access technology is an implementation of a narrow band long term evolution communication protocol. (Claim 15 is analogous to claim 1)
7. The system of claim 4, wherein the inter-technology pilot signal is generated based on a long term evolution machine protocol.

17. The non-transitory machine-readable medium of claim 15, wherein the radio access technology is an implementation of a long term evolution communication protocol.
(Claim 15 is analogous to claim 1)
8. A method, comprising: 

receiving, by a device comprising a processor, a request for measurement gap data for a location based service, wherein the request for the measurement gap data was sent by a user equipment via first serving cell equipment; 

determining, by the device, based on a first location associated with the first serving cell equipment, a second location associated with the user equipment; 

based on the second location, determining, by the device, a probability value associated with a likelihood that the user equipment will successfully receive a signal of a group of signals at the second location; 

based on a group of frequency bands available at the second location, determining, by the device, a frequency band of the group of frequency bands to be used by the user equipment to scan for a pilot signal emitted from second serving cell equipment located at the second location; and 

sending, by the device, the measurement gap data to the first serving cell equipment.

1. Network equipment, comprising: 

a processor; and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

based on a first message received from a user equipment via a radio access technology and based on a serving cell location of serving cell equipment that services the user equipment, determining, a location of the user equipment, wherein the first message represents a request for measurement gap information for a location based service; 

based on the user equipment being determined to be at an indoor location, determining a probability that the user equipment receives a signal transmitted via the radio access technology; and 

based on the probability, transmitting, to the user equipment, a second message comprising data representative of the measurement gap information.

4. The network equipment of claim 1, wherein the operations further comprise, based on a frequency band being available at the location of the user equipment, determining a pilot signal scanning periodicity that the user equipment uses to scan for a frequency band available at the location of the user equipment.

13. The method of claim 8, further comprising receiving, by the device, multi-technology network topology data from a long term evolution element management equipment.

16. The non-transitory machine-readable medium of claim 15, wherein the radio access technology is an implementation of a narrow band long term evolution communication protocol. (Claim 15 is analogous to claim 1)
14. The method of claim 8, wherein the first serving cell equipment causes the user equipment to perform, at a defined time periodicity, inter-band frequency scanning for the pilot signal emitted from the second serving cell equipment.

6. The network equipment of claim 1, wherein the operations further comprise facilitating the serving cell equipment to request the user equipment to perform an inter-band pilot signal scan for a neighbor base station equipment during a measuring gap interval provided in the measuring gap information.

15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

receiving a request for measurement gap data for a location based service, comprising receiving the request for the measurement gap data from a user equipment via first serving cell equipment; 

determining, based on a first location associated with the first serving cell equipment, a second location associated with the user equipment; 

based on the second location, determining a probability value associated with a likelihood that the user equipment is going to receive a signal of a group of signals at the second location; 

based on a group of frequency bands available at the second location, determining a frequency band of the group of frequency bands to be used by the user equipment to scan for a pilot signal emitted from second serving cell equipment located at the second location; and 

transmitting the measurement gap data to the first serving cell equipment.

1. Network equipment, comprising: 

a processor; and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

based on a first message received from a user equipment via a radio access technology and based on a serving cell location of serving cell equipment that services the user equipment, determining, a location of the user equipment, wherein the first message represents a request for measurement gap information for a location based service; 

based on the user equipment being determined to be at an indoor location, determining a probability that the user equipment receives a signal transmitted via the radio access technology; and 

based on the probability, transmitting, to the user equipment, a second message comprising data representative of the measurement gap information.

4. The network equipment of claim 1, wherein the operations further comprise, based on a frequency band being available at the location of the user equipment, determining a pilot signal scanning periodicity that the user equipment uses to scan for a frequency band available at the location of the user equipment.

17. The non-transitory machine-readable medium of claim 16, wherein the user equipment performs inter-technology scanning for the inter-technology pilot signal at defined measurement gap intervals.

7. The network equipment of claim 1, wherein the operations further comprise facilitating the serving cell equipment to request the user equipment to perform an inter-technology pilot signal scan for a neighbor base station equipment during a measuring gap interval provided in the measuring gap information.



Claims 1-3, 5-8, 13-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 16 and 17 U.S. Patent No. 11,297,556. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-3, 5-8, 13-15 and 17 of the pending Appl. No. 17/652,548 and the subject matter of claims 1, 4, 6, 7, 16 and 17 U.S. Patent No. 11,297,556. disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.

Claims from pending
Application No. 17/559,095
Claims from U.S.
Patent No 10,834,654
1. A system, comprising: 

a processor; and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

receiving, from a user equipment via first serving cell equipment, a request for measurement gap data for a location based service; 

determining, based on a first location associated with the first serving cell equipment, a second location associated with the user equipment; 

based on the second location, determining a probability value associated with a likelihood that the user equipment is going to receive a signal of a group of signals at the second location; 

based on a group of frequency bands available at the second location, determining a frequency band of the group of frequency bands to be used by the user equipment to scan for a pilot signal emitted from second serving cell equipment located at the second location; and 

responsive to the request, sending the measurement gap data to the first serving cell equipment.

1. A device, comprising: 

a processor; and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

receiving, from a user equipment via a radio access technology, a first message representative of a request for measurement gap information for a location based service; 

determining a location of the user equipment based on a serving cell location of a serving cell device that services the user equipment, and based on the location of the user equipment being determined to be an indoor location, determining a probability that the user equipment receives a signal transmitted via the radio access technology; and 

based on the probability, transmitting, to the user equipment, a second message comprising data representative of the measurement gap information.

4. The device of claim 1, wherein the operations further comprise, based on a frequency band being available at the location of the user equipment, determining a pilot signal scanning periodicity that the user equipment uses to scan for a frequency band available at the location of the user equipment.
2. The system of claim 1, wherein the operations further comprise causing, via the first serving equipment, the user equipment to perform inter-band frequency scanning for the pilot signal emitted from the second serving cell equipment.

6. The device of claim 1, wherein the operations further comprise facilitating the serving cell device to request the user equipment to perform an inter-band pilot signal scan for a neighbor base station device during a measuring gap interval provided in the measuring gap information.

3. The system of claim 2, wherein the user equipment performs the inter-band frequency scanning for the pilot signal at defined measurement gap intervals.

6. The device of claim 1, wherein the operations further comprise facilitating the serving cell device to request the user equipment to perform an inter-band pilot signal scan for a neighbor base station device during a measuring gap interval provided in the measuring gap information.

5. The system of claim 4, wherein the user equipment performs inter-technology scanning for the inter-technology pilot signal at defined measurement gap intervals.

7. The device of claim 1, wherein the operations further comprise facilitating the serving cell device to request the user equipment to perform an inter-technology pilot signal scan for a neighbor base station device during a measuring gap interval provided in the measuring gap information.

6. The system of claim 4, wherein the inter-technology pilot signal is generated based on a narrow band long term evolution protocol.

16. The non-transitory machine-readable medium of claim 15, wherein the radio access technology is an implementation of a narrow band long term evolution (NB-LTE) technical standard. (Claim 15 is analogous to claim 1)

7. The system of claim 4, wherein the inter-technology pilot signal is generated based on a long term evolution machine protocol.

17. The non-transitory machine-readable medium of claim 15, wherein the radio access technology is an implementation of a long term evolution machine (LTE-M) technical standard. (Claim 15 is analogous to claim 1)

8. A method, comprising: 

receiving, by a device comprising a processor, a request for measurement gap data for a location based service, wherein the request for the measurement gap data was sent by a user equipment via first serving cell equipment; 

determining, by the device, based on a first location associated with the first serving cell equipment, a second location associated with the user equipment; 

based on the second location, determining, by the device, a probability value associated with a likelihood that the user equipment will successfully receive a signal of a group of signals at the second location; 

based on a group of frequency bands available at the second location, determining, by the device, a frequency band of the group of frequency bands to be used by the user equipment to scan for a pilot signal emitted from second serving cell equipment located at the second location; and 

sending, by the device, the measurement gap data to the first serving cell equipment.

1. A device, comprising: 

a processor; and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

receiving, from a user equipment via a radio access technology, a first message representative of a request for measurement gap information for a location based service; 

determining a location of the user equipment based on a serving cell location of a serving cell device that services the user equipment, and based on the location of the user equipment being determined to be an indoor location, determining a probability that the user equipment receives a signal transmitted via the radio access technology; and 

based on the probability, transmitting, to the user equipment, a second message comprising data representative of the measurement gap information.

4. The device of claim 1, wherein the operations further comprise, based on a frequency band being available at the location of the user equipment, determining a pilot signal scanning periodicity that the user equipment uses to scan for a frequency band available at the location of the user equipment.
13. The method of claim 8, further comprising receiving, by the device, multi-technology network topology data from a long term evolution element management equipment.

16. The non-transitory machine-readable medium of claim 15, wherein the radio access technology is an implementation of a narrow band long term evolution (NB-LTE) technical standard. (Claim 15 is analogous to claim 1)

14. The method of claim 8, wherein the first serving cell equipment causes the user equipment to perform, at a defined time periodicity, inter-band frequency scanning for the pilot signal emitted from the second serving cell equipment.

6. The device of claim 1, wherein the operations further comprise facilitating the serving cell device to request the user equipment to perform an inter-band pilot signal scan for a neighbor base station device during a measuring gap interval provided in the measuring gap information.

15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

receiving a request for measurement gap data for a location based service, comprising receiving the request for the measurement gap data from a user equipment via first serving cell equipment; 

determining, based on a first location associated with the first serving cell equipment, a second location associated with the user equipment; 

based on the second location, determining a probability value associated with a likelihood that the user equipment is going to receive a signal of a group of signals at the second location; 

based on a group of frequency bands available at the second location, determining a frequency band of the group of frequency bands to be used by the user equipment to scan for a pilot signal emitted from second serving cell equipment located at the second location; and 

transmitting the measurement gap data to the first serving cell equipment.

1. A device, comprising: 

a processor; and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

receiving, from a user equipment via a radio access technology, a first message representative of a request for measurement gap information for a location based service; 

determining a location of the user equipment based on a serving cell location of a serving cell device that services the user equipment, and based on the location of the user equipment being determined to be an indoor location, determining a probability that the user equipment receives a signal transmitted via the radio access technology; and 

based on the probability, transmitting, to the user equipment, a second message comprising data representative of the measurement gap information.

4. The device of claim 1, wherein the operations further comprise, based on a frequency band being available at the location of the user equipment, determining a pilot signal scanning periodicity that the user equipment uses to scan for a frequency band available at the location of the user equipment.
17. The non-transitory machine-readable medium of claim 16, wherein the user equipment performs inter-technology scanning for the inter-technology pilot signal at defined measurement gap intervals.

7. The device of claim 1, wherein the operations further comprise facilitating the serving cell device to request the user equipment to perform an inter-technology pilot signal scan for a neighbor base station device during a measuring gap interval provided in the measuring gap information.



Claims 1-3, 5-8, 13-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 16 and 17 U.S. Patent No. 10,834,654. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-3, 5-8, 13-15 and 17 of the pending Appl. No. 17/652,548 and the subject matter of claims 1, 4, 6, 7, 16 and 17 U.S. Patent No. 10,834,654. disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 02/25/2022 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR.

Allowable Subject Matter
Claims 1-20 will be allowed after a Terminal Disclaimer is filed for the Double Patenting Rejections presented above.

The following is a statement of reasons for the indication of allowable subject matter:
Kazumi et al. (US 20190052996) (provided in the IDS), hereinafter “Kazumi” and Sridhara et al. (US 2013/0337847) (provided in the IDS), hereinafter “Sridhara” are the closest prior arts found after examiner’s thorough search.

Regarding independent claim 1, the closest prior art of Kazumi discloses, “the circuit 54 receives at least some of the information within a measurement gap request from the wireless device 36. This measurement gap request requests the base station 40-s to configure one or more measurement gaps during which the wireless device 36 is to perform the one or more positioning measurements on the one or more non-serving frequencies f1, f2. Responsive to the request, the base station 40-s configures the requested measurement gaps as described above and responds with information identifying when those gaps have been configured to occur. In LTE embodiments, the device 36 sends the request to the base station 40-s, and the base station 40-s responds, using a higher layer signaling protocol, e.g., Radio Resource Control (RRC)”. Kazumi further discloses that the UE performs inter-band measurements on a target cell and positioning measurements (Kazumi, [0037], [0014], [0090]).

Regarding independent claim 1, the closest prior art of Sridhara discloses that mobile devices are assisted with an indoor navigation system to facilitate and/or enable various location based services (Sridhara, [0008], [0032], [0043], [0053]).

However, regarding independent claim 1, Kazumi and Sridhara either alone or in combination fail to teach or suggest the underlined claimed features of “A system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving, from a user equipment via first serving cell equipment, a request for measurement gap data for a location based service; 
determining, based on a first location associated with the first serving cell equipment, a second location associated with the user equipment; 
based on the second location, determining a probability value associated with a likelihood that the user equipment is going to receive a signal of a group of signals at the second location; 
based on a group of frequency bands available at the second location, determining a frequency band of the group of frequency bands to be used by the user equipment to scan for a pilot signal emitted from second serving cell equipment located at the second location; and 
responsive to the request, sending the measurement gap data to the first serving cell equipment” when taking in context of claim 1 as a whole. The same rationale applies to independent claims 8 and 1, disclosing similar distinguished features as claim 1. Therefore, allowable over the prior art of record, when interpreted in accordance with the present specification description.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473